Per Curiam.

The facts in this case are conceded. Upon these facts the trial justice awarded judgment for the plaintiff. From this judgment the defendant appeals. The plaintiff claimed to be the owner of a certain piano which was in the possession of the defendant, the delivery of which the defendant refused to njake to the plaintiff, upon demaud *269for it being made. The piano in question was delivered to the defendant for storage by one Mary E. Williams, to whom the defendant issued its receipt. An agreement was offered in evidence between the Apollo Company and Mary E. Williams, which was in effect a conditional sale of the piano by the Apollo Company to Mary E. Williams. The conditional sale agreement was assigned to the plaintiff in this action. A judgment roll in the action of Jacobs v. Williams was offered in evidence by the defendant. That action was brought to foreclose the plaintiff’s lien upon said piano and resulted in a judgment in favor of the plaintiff, establishing his lien upon said piano for the sum of $295 and directing the sale of said piano to satisfy said lien. This action was within the prohibition of section 139 of the Municipal Court Act, and the court below was without jurisdiction. In the similar case of Samodwitz v. Karpf, 80 App. Div. 496, the court through Mr. Justice Jenks said: “ This action * * * plainly arises upon the breach of a written contract for the conditional sale of personal property, and the relative relief and liability of the plaintiff and defendant in that forum must be measured and limited by the express provisions of the act which creates the court, establishes its powers and limits its jurisdiction.” See also Ginzburg v. De Silvestri, 42 Misc. Rep. 530.
The judgment is reversed and the complaint dismissed, with costs to the appellant in this court and the court below.
Present: Gildersleeve, Seaburt and Platzek, JJ.
Judgment reversed and complaint dismissed, with costs to appellant in this court and court below.